UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 For the Quarterly Period Ended September 30, 2008. or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period fromto Commission File Number 001-32504 TreeHouse Foods, Inc. (Exact name of the registrant as specified in its charter) Delaware 20-2311383 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) Two Westbrook Corporate Center, Suite1070 Westchester, IL 60154 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (708)483-1300 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one) Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ There were 31,533,853 shares of Common Stock, par value $0.01 per share, outstanding as of October 31, 2008. Table of Contents Table of Contents Page Part I — Financial Information Item1 — Financial Statements (Unaudited) 3 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3 — Quantitative and Qualitative Disclosures About Market Risk 26 Item4 — Controls and Procedures 28 Report of Independent Registered Public Accounting Firm 29 Part II — Other Information Item1 — Legal Proceedings 30 Item1A — Risk Factors 30 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3 — Defaults Upon Senior Securities 30 Item 4 — Submission of Matters to a Vote of Security Holders 30 Item 5 — Other Information 30 Item6 — Exhibits 31 Awareness Letter from Deloitte & Touche LLP 302 Certification of Chief Executive Officer 302 Certification of Chief Financial Officer 906 Certification of Chief Executive Officer 906 Certification of Chief Financial Officer -2- Table of Contents Part I — Financial Information Item1. Financial Statements TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30, December 31, 2008 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 1,874 $ 9,230 Receivables, net 92,594 76,951 Inventories 288,287 297,692 Deferred income taxes 3,115 2,790 Prepaid expenses and other current assets 14,345 7,068 Assets held for sale 4,081 — Net assets of discontinued operations 425 544 Total current assets 404,721 394,275 Property, plant and equipment, net 266,423 265,007 Goodwill 583,264 590,791 Deferred income taxes — 3,504 Identifiable intangible and other assets, net 185,347 202,381 Total assets $ 1,439,755 $ 1,455,958 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 176,064 $ 144,090 Current portion of long-term debt 370 677 Total current liabilities 176,434 144,767 Long-term debt 551,474 620,452 Deferred income taxes 31,000 27,517 Other long-term liabilities 29,307 33,913 Commitments and contingencies (Note 15) Stockholders’ equity: Preferred stock, par value $0.01 per share, 10,000,000 shares authorized, none issued Common stock, par value $0.01 per share, 40,000,000 shares authorized, 31,463,853 and 31,204,305 shares issued and outstanding, respectively 315 312 Additional paid-in capital 564,122 550,370 Retained earnings 107,099 85,724 Accumulated other comprehensive loss (19,996 ) (7,097 ) Total stockholders’ equity 651,540 629,309 Total liabilities and stockholders’ equity $ 1,439,755 $ 1,455,958 See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) Net sales $ 374,576 $ 271,951 $ 1,102,568 $ 786,966 Cost of sales 301,416 213,219 890,390 622,538 Gross profit 73,160 58,732 212,178 164,428 Operating expenses: Selling and distribution 29,060 21,459 86,672 64,408 General and administrative 15,959 13,716 46,961 39,338 Other operating expense (income), net 722 2 12,572 (309 ) Amortization expense 3,331 1,616 10,346 3,926 Total operating expenses 49,072 36,793 156,551 107,363 Operating income 24,088 21,939 55,627 57,065 Other (income)expense: Interest expense 6,493 4,998 21,785 12,850 Interest income — (7 ) (107 ) (58 ) Loss on foreign currency exchange 1,869 — 3,724 — Other income, net (87 ) — (268 ) — Total other expense 8,275 4,991 25,134 12,792 Income from continuing operations, before income taxes 15,813 16,948 30,493 44,273 Income taxes 4,733 6,380 9,060 16,899 Income from continuing operations 11,080 10,568 21,433 27,374 Loss from discontinued operations, net of tax — — — 30 Net income $ 11,080 $ 10,568 $ 21,433 $ 27,344 Weighted average common shares: Basic 31,397 31,202 31,281 31,202 Diluted 31,514 31,290 31,399 31,305 Basic earnings per common share: Income from continuing operations $ .35 $ .34 $ .69 $ .88 Loss from discontinued operations, net of tax — Net income $ .35 $ .34 $ .69 $ .88 Diluted earnings per common share: — — Income from continuing operations $ .35 $ .34 $ .68 $ .87 Loss from discontinued operations, net of tax — Net income $ .35 $ .34 $ .68 $ .87 See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents TREEHOUSE FOODS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended September 30, 2008 2007 (Unaudited) Cash flows from operating activities: Net income $ 21,433 $ 27,344 Loss from discontinued operations — 30 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 25,160 20,366 Amortization 10,346 3,926 Gain on derivative (62 ) — Loss on foreign currency exchange 3,107 — Stock-based compensation 8,795 10,221 Write down of impaired assets 5,173 — Gain on disposition of assets (652 ) (448 ) Deferred income taxes 7,165 5,478 Interest rate swap amortization 120 121 Excess tax benefits from share-based payment arrangements (325 ) — Other 335 — Changes in operating assets and liabilities, net of acquisitions: Receivables (16,630 ) (3,643 ) Inventories 6,535 (46,287 ) Prepaid expenses and other current assets (6,358 ) 815 Accounts payable, accrued expenses and other current liabilities 28,550 22,139 Net cash provided by continuing operations 92,692 40,062 Net cash used in discontinued operations — (30 ) Net cash provided by operating activities 92,692 40,032 Cash flows from investing activities: Additions to property, plant and equipment (40,799 ) (14,344 ) Insurance proceeds 4,800 — Acquisitions of businesses (251 ) (100,102 ) Acquisition of equity investment — (4,471 ) Proceeds from sale of fixed assets 1,659 1,376 Net cash used in continuing operations (34,591 ) (117,541 ) Net cash provided by discontinued operations — 467 Net cash used in investing activities (34,591 ) (117,074 ) Cash flows from financing activities: Proceeds from issuance of debt — 100,132 Net repayment of debt (69,460 ) (22,865 ) Payment of deferred financing debt — (225 ) Proceeds from stock option exercises 3,965 — Excess tax benefits from share-based payment arrangements 325 — Net cash provided (used in) financing activities (65,170 ) 77,042 Effect of exchange rate changes on cash and cash equivalents (287 ) — Net (decrease) increase in cash and cash equivalents (7,356 ) — Cash and cash equivalents, beginning of period 9,230 6 Cash and cash equivalents, end of period $ 1,874 $ 6 See Notes to Condensed Consolidated Financial Statements. -5- Table of Contents TREEHOUSE FOODS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of and for the nine months ended September 30, 2008 (Unaudited) 1.
